Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The amendment filed 12/17/2020 has been entered. Claims 27-51 are pending. Claims 31-32, 37-38, 43-44, and 49-50 have been amended. No claim is added or cancelled. 

Response to Arguments
Applicant's arguments filed 12/17/2020 have been fully considered but they are not persuasive. 
In that remarks, the applicant argued in substance:
That: The combination of the references is hindsight-based to reject the limitations of claim 27. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
That: Kryze does not suggest the limitation of claim 28 and 40 “the determining that the first condition is met is based on the central node obtaining departure information”
In response to the applicant’s argument Kryze teaches the determining that the first condition is met is based on the central node obtaining departure information 
It is clear that knowing travel locations of the device can also include the departure and arrival information. 
That: Mitchell does not suggest the limitation of claim 29, 30, 41 and 42 “obtaining departure information comprises accessing any one of ticket information and actual departure time stored in a local storage unit in the central node or in a remote storage unit”
In response to the applicant’s argument Mitchell teaches obtaining departure information comprises accessing any one of ticket information and actual departure time stored in a local storage unit in the central node or in a remote storage unit (col. 9, lines 49-54, Initiating a scheduled or on-call download in real time by according to aircraft system provided scheduling information; and/or (4) Receiving initiation instructions/guidance in real-time communication by a system, system component or other source off the aircraft, including a manual intuition by a operator or user of the MCGU).
That: Kryze does not suggest the limitation of claim 31 and 43 “wherein the obtaining of departure information comprises receiving any one of ticket information and actual departure time from the mobile communications device”
In response to the applicant’s argument Kryze teaches wherein the obtaining of departure information comprises receiving any one of ticket information and actual departure time from the mobile communications device ([0059], the resulting aggregate might be used to help an in-car navigation system find desired travel locations based on the user's interaction with the infotainment application).
That: Kryze does not suggest the limitation of claim 36 and 48 “determining that a second condition is met that indicates a request to migrate the one or more data 
In response to the applicant’s argument Kryze teaches determining that a second condition is met that indicates a request to migrate the one or more data modules and/or the one or more application modules from the local service node to another service node that might be local or remote ([0054], If the required infotainment application is not stored within the device memory of device 14, the session continuity application sends a download request to server); and initiating a second migration of the one or more data modules and/or the one or more application modules based on whether the second condition is met ([0054], the sever 16 responds by transmitting the requested application program to device 14 and the operating system of device 14 will install and launch the requested application program).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27-51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kryze et al. (US 20110219105) hereinafter Kryze in view of Mitchell et al. (US 9509394) hereinafter Mitchell.

However, Kryze does not explicitly disclose a central node; when the first migration of data is done, the local service node acting as a server is providing the application services to the client application in the mobile communications device.
However, Mitchell teaches a central node (i.e. a Mobile Communication Gateway Unit, col. 7, line 47-48), when the first migration of data is done, the local service node acting as a server is providing the application services to the client application in the mobile communications device (i.e. vehicle server to decrypt and provide the portion of the uploaded bulk data requested by each user to a display device associated with the each user via a data distribution interface, col. 16, lines 24-29).
Based on Kryze in view of Mitchell it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a Mobile 
One of ordinary skill in the art would have been motivated to utilize Mitchell into Kryze system in order to receive a higher quality of service (QoS) of Kryze system.

Regarding claim 28, Kryze teaches the determining that the first condition is met is based on the central node obtaining departure information (i.e. the resulting aggregate might be used to help an in-car navigation system find desired travel locations based on the user's interaction with the infotainment application, [0059]). 

Regarding claim 29, Kryze does not explicitly disclose obtaining departure information comprises accessing any one of ticket information and actual departure time stored in a local storage unit in the central node or in a remote storage unit.
However, Mitchell teaches obtaining departure information comprises accessing any one of ticket information and actual departure time stored in a local storage unit in the central node or in a remote storage unit (i.e. Initiating a scheduled or on-call download in real time by according to aircraft system provided scheduling information; and/or (4) Receiving initiation instructions/guidance in real-time communication by a system, system component or other source off the aircraft, including a manual intuition by a operator or user of the MCGU., col. 9, lines 49-54). Therefore, the limitations of claim 29 are rejected in the analysis of claims 27 above, and the claim is rejected on that basis.

However, Mitchell teaches the obtaining of departure information comprises receiving any one of ticket information and actual departure time from a remote information node (i.e. Initiating a scheduled or on-call download in real time by according to aircraft system provided scheduling information; and/or (4) Receiving initiation instructions/guidance in real-time communication by a system, system component or other source off the aircraft, including a manual intuition by a operator or user of the MCGU., col. 9, lines 49-54). Therefore, the limitations of claim 30 are rejected in the analysis of claims 27 above, and the claim is rejected on that basis.

Regarding claim 31, Kryze teaches wherein the obtaining of departure information comprises receiving any one of ticket information and actual departure time from the mobile communications device (i.e. the resulting aggregate might be used to help an in-car navigation system find desired travel locations based on the user's interaction with the infotainment application, [0059]).

Regarding claim 32, Kryze teaches the determining that at the first condition is met is based on receiving information that the mobile communications device is in proximity of the local service node from any one of the local service node and the mobile communication device (i.e. assume that the user of mobile device 12 comes into proximity of mobile device 14 while enjoying the streaming data via infotainment application, [0056]).

Regarding claim 33, Kryze teaches the initiating of the first migration comprises sending a message to the local service node requesting the local service node to communicate with the 

Regarding claim 34, Kryze teaches the initiating of the first migration comprises sending a message to the remote service node requesting the remote service node to communicate with the local service node (i.e. device 14 can communicate with an application server 16 over a communications network, [0025]).

Regarding claim 35, Kryze teaches the initiating of the first migration comprises sending messages to both the local service node and the remote service node (i.e. device 14 can communicate with an application server 16 over a communications network, [0025]).

Regarding claim 36, Kryze teaches determining that a second condition is met that indicates a request to migrate the one or more data modules and/or the one or more application modules from the local service node to another service node that might be local or remote (i.e. If the required infotainment application is not stored within the device memory of device 14, the session continuity application sends a download request to server, [0054]); and initiating a second migration of the one or more data modules and/or the one or more application modules based on whether the second condition is met (i.e. the sever 16 responds by transmitting the requested application program to device 14 and the operating system of device 14 will install and launch the requested application program, [0054]).

Regarding claim 37, Kryze does not explicitly disclose the central node and the mobile communications device is the same entity.
However, Mitchell teaches the central node and the mobile communication device is the same entity (i.e. a particularized portable data transfer device in a form of a Mobile 

Regarding claim 38, Kryze teaches the central node and the mobile communications device are different entities (i.e. a mobile device 12, [0025])

Regarding claims 39-51, the limitations of claims 39-51 are similar to the limitations of claims 27-38. Kryze further teaches a controller circuit (i.e. a processor, [0073]), a non-transitory computer-readable medium comprising, stored thereupon, a computer program comprising instructions (i.e. a computer readable medium of either device, [0028]). Therefore, the limitations of claims 39-51 are rejected in the analysis of claims 27-38 above, and the claims are rejected on that basis.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYELE F WOLDEMARIAM whose telephone number is (571)270-5196.  The examiner can normally be reached on M_F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.F.W/
AYELE F. WOLDEMARIAM
Examiner
Art Unit 2447
3/1/2021

/CHEIKH T NDIAYE/Primary Examiner, Art Unit 2447